May 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  LEONCIO ESPAILLAT AKA LEONARDO ESTRELLA AKA FRANKLIN
                     BRUGAL, Appellant

NO. 14-12-01078-CV                          V.

 MICHAEL WEST, INDIVIDUALLY AND AS EXECUTOR OF THE ESTATE
                   OF FLOYD WILSON, Appellee
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on October 26, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Leoncio Espaillat aka Leonardo Estrella aka Franklin Brugal.
      We further order this decision certified below for observance.